internal_revenue_service index number number release date cc dom corp -- plr-116655-98 date distributing founder sub target target partnership partnership corp x plr-116655-98 corp y buyer date date date date date date b c d e f g h i j k l m corp z plr-116655-98 n asset o asset p segment a segment b segment c business d business e business f this is in response to your request dated date for rulings on the federal_income_tax consequences of completed and proposed transactions additional information was submitted in letters dated november december december and date and date the information submitted for consideration is summarized below distributing is a closely held domestic_corporation and the parent of a consolidated_group of corporations sub is a wholly owned subsidiary of distributing and prior to date target and target were wholly owned subsidiaries of sub distributing’s businesses are classified into three segments segment a segment b and segment c distributing has actively conducted each of its businesses for more than five years other than the three terminated businesses business d business e and business f discussed below the remaining businesses in segment a segment b and segment c which are conducted directly by distributing the retained businesses will continue to be actively conducted by distributing plr-116655-98 at date distributing had outstanding b shares of common_stock c shares of special preferred_stock d shares of management stock e shares of series a employee_stock_ownership_plan esop common_stock and f shares of retiree stock while distributing had authorized preferred_stock and special management stock none were issued and outstanding at date the preferred_stock having been redeemed on such date each share of stock in all classes described above except special management stock and retiree stock is entitled to one vote all c shares of special preferred_stock are held by corp z all d shares of management stock are held directly or indirectly by more than g current officers directors and employees of distributing or related corporations and members of their families all f shares of retiree stock are held directly or indirectly by approximately h former officers directors and employees of distributing or related corporations and members of their families founder’s lineal_descendants and their spouses and ex- spouses own directly or indirectly through corporations or trusts of which they are the primary beneficiaries all b outstanding shares of common_stock of distributing all e outstanding shares of the series a esop common_stock are held by the distributing esop which is an employee_stock_ownership_plan qualified under sec_401 and sec_4975 of the internal_revenue_code distributing has determined to terminate three of its distinct businesses business d business e and business f these three businesses were conducted by target and target target also owned an i percent limited_partnership_interest in partnership which was also engaged in business e the remaining j percent interest in partnership was owned by an unrelated third party who acted as general_partner i ii iii iv the following transactions have been proposed and partially consummated on date sub distributed to distributing all of the outstanding_stock of target and target on date each of target and target adopted a plan of complete_liquidation on date target sold its interest in partnership to corp x for dollar_figurek million target immediately distributed the dollar_figurek million to distributing prior to the date closing of the stock sale to buyer see step v below target distributed to distributing the following assets asset o its partnership_interest in partnership asset p and a minority interest in corp y together the retained assets none of the retained assets were used by target as part of its active_conduct of its business d business e or business f plr-116655-98 v on date distributing sold to buyer an unrelated party all the outstanding_stock of target and target for dollar_figurel million distributing and buyer will make an election under sec_338 to treat the stock sale as a sale of assets vi distributing adopted a plan of partial_liquidation on date vii distributing will make a non-pro rata distribution to certain non-corporate holders of its common_stock of the net_proceeds from the sale of the stock of target and target in the amount described in representations h and n below the distribution in a transaction intended to qualify as a partial_liquidation under sec_302 and sec_302 of the code viii for the tax_year in which the proposed transaction occurs distributing will file with its federal consolidated corporate_income_tax return a statement electing the application of sec_1_1502-13 of the income_tax regulations to the deemed liquidations of target and target the taxpayer has made the following representations in connection with the proposed transaction a b c d e other than target 2's business of holding the loans originated by business d which was initiated during the past five years though business d itself has been in operation since the businesses were continuously and actively conducted for the five-year period immediately preceding the date of the sale of assets of the terminated business and the retained business will continue to be actively operated the assets which were sold were actively used in business d business e and business f all of the assets the proceeds from the sale of which will be distributed to the shareholders were actively used in operations at the time of the termination of business d business e and business f such assets had been actively used for the past five years or were replacements of assets actively used for such period no significant quantity of idle passive or investment_assets were sold the sale proceeds are from the sale of business d business e and business f and are not attributable to an expansion reserve a mere business decline a mere decrease in the need for working_capital the sale of a nominal business or a loss business as part of distributing’s long term strategy distributing has decided to exit business d business e and business f distributing has determined that this business activity is no longer a good strategic fit with distributing’s other plr-116655-98 f g h i j k l m n businesses as capital constraints grow distributing has determined to reallocate capital to other areas of operations the non-pro rata partial_liquidation allows distributing’s common shareholders the flexibility of deciding whether to liquidate a portion of their investment or to retain their current interests in distributing all distributions pursuant to the plan of partial_liquidation will be made in united_states cash the proceeds to be distributed in partial_liquidation will equal approximately dollar_figurem million which represents the proceeds from the sale of the stock of target and target less any losses on the temporary investment of the sales proceeds less any amount allocated to a covenant_not_to_compete with buyer less all expenses and taxes incurred on the sale and those incurred in connection with the distribution the amount of cash distributed will be limited to the net_proceeds from the sale of assets of the terminated businesses less all liabilities attributable to those assets retained or distributed in_kind no working_capital will be distributed in the transaction all distributions pursuant to the plan of partial_liquidation will be made within the taxable_year in which the plan is adopted or within the succeeding taxable_year the proceeds will be segregated in a special account and will not be used in distributing’s continuing business the proceeds will be temporarily invested in savings accounts money market certificates certificates of deposit mutual_fund accounts or other similar liquid short-term investments no assets representing income earned on the short term investment of the proceeds will be distributed pursuant to the plan of partial_liquidation all net_proceeds from the sale of business d business e and business f will be distributed the cash distributed represents the proceeds from the sale of business d business e and business f the assets of which were being actively used in a business and were not substituted assets the proceeds being distributed represent the proceeds from the sale of the stock of target and target as to which an election under sec_338 will be made thus the proceeds from these sales are net of the liabilities of target and target the sales proceeds as of date target and target 2's liabilities totaled approximately dollar_figuren million however pursuant to the stock plr-116655-98 o p q r s t u v w purchase agreement there may be adjustments made to the amount of target and target 2’s liabilities distributing will not distribute any assets which represent earned_income to shareholders such as receivables being reported on a cash_basis unfinished construction contracts commissioners due or other assets resulting in an anticipatory_assignment_of_income distributing will not distribute any receivables to its shareholders distributing will not distribute to the shareholders in partial_liquidation any installment_obligations property described in former sec_48 sec_341 sec_617 sec_1245 sec_1248 sec_1250 sec_1252 or sec_1254 or lifo inventory distributed pursuant to a plan adopted after date or other assets the cost of which had previously been deducted for federal_income_tax purposes there are no declared but unpaid dividends on any of the stock to be redeemed by distributing the cash distributed to each redeemed shareholder will be approximately equal to the fair_market_value of the stock surrendered by each shareholder in the exchange distributing will receive consideration for an agreement not to compete with buyer the amount of consideration allocated to the covenant_not_to_compete will be determined by distributing and buyer as part of the purchase_price allocation to which the parties have agreed the consideration allocated to the covenant_not_to_compete will reduce the proceeds distributed pursuant to the plan_of_liquidation there is no plan or intention to completely liquidate distributing or to sell or otherwise dispose_of the assets of distributing except in the ordinary course of business or as set out in this request for a ruling distributing has no plan or intention to reenter business d business e or business f or to expand its continuing business operations other than through normal internal growth the partial_liquidation of distributing will not be preceded or followed by the reincorporation in or transfer or sale to a recipient corporation recipient of any of the business or assets other than cash of distributing if persons holding more than percent in value of the stock in distributing also hold more than percent in value of the stock in the recipient plr-116655-98 none of the consideration from distributing will be received by a shareholder as a debtor creditor employee or in some capacity other than that of a shareholder of distributing x based solely on the information submitted and the representations set forth above we hold as follows the distribution will be treated as a distribution in partial_liquidation under sec_302 and e provided the distribution is made in the taxable_year in which the plan of partial_liquidation is adopted or in the next succeeding year sec_1_346-1 and sec_1_346-1 revrul_75_223 c b the maximum amount considered distributed in the partial_liquidation will equal the sales proceeds from the sale of the stock of target and target see step v above reduced by all taxes and expenses of distributing incurred in connection with the sale of target and target this amount will not include any earned or accrued investment earnings on the sales proceeds the distribution will be treated as in full payment in exchange for the stock redeemed sec_302 gain_or_loss will be recognized to distributing’s non- corporate shareholders to the extent of the difference between the amount distributed in the partial_liquidation and the adjusted_basis of the shares surrendered in exchange therefor provided that the distributing stock is a capital_asset in the hands of the distributing shareholders and that sec_341 relating to collapsible_corporations is not applicable gain_or_loss if any will be considered capital_gain or loss subject_to the provisions and limitations of subchapter_p of chapter of the code any amount distributed to the shareholders that exceeds the amount specified in ruling above or otherwise fails to constitute a distribution in partial_liquidation under sec_302 may constitute a distribution in redemption under sec_302 plr-116655-98 or that will be treated as in full payment for the stock redeemed sec_302 or alternatively depending on the circumstances of the particular shareholder may be treated as a distribution_of_property under sec_301 and sec_316 no gain_or_loss will be recognized to distributing on the distribution to its shareholders of solely cash sub 1's intercompany gains if any from the distribution of the target and target stock will be taken into account upon the deemed liquidations of target and target pursuant to the sec_338 election sec_1_1502-13 distributing’s election under sec_1_1502-13 will cause it to recognize losses if any from the deemed liquidations of each of target and target these losses if any to the extent allowed by sec_1_1502-13 will offset the intercompany gains if any taken into account by sub under ruling above sec_1 a will not apply to distributing’s losses if any from the deemed liquidations of each of target and target to the extent the losses offset sub 1's gains if any from the distribution of target and target respectively sec_1 a no opinion was requested and none is expressed as to whether for federal_income_tax purposes the granting of a covenant_not_to_compete should be considered a separate transaction from the sale of target and target and if separate the fair_market_value of this covenant and the portion of the dollar_figurei million properly allocable to this covenant see sec_4 of revproc_98_3 1998_1_irb_100 the tax treatment of any portion of the dollar_figurei million so allocable is not governed by the rulings in this letter and no opinion is expressed as to the federal tax consequences to buyer distributing or the distributing shareholders with regard to any amount allocable to this covenant no opinion is expressed about the tax treatment of the partial_liquidation under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from these transactions that are not specifically covered by the above rulings in addition no opinion was requested and none is expressed as to whether distributing’s plan of partial_liquidation should be considered adopted at the time it was formally adopted on date or should be considered to have been informally adopted at an earlier time see revrul_65_235 1965_2_cb_88 this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent plr-116655-98 it is important that a copy of this letter be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transactions covered by this letter are consummated sincerely yours assistant chief_counsel corporate by ken cohen senior technician reviewer branch
